EXHIBIT 10.1

SEPARATION AGREEMENT

THIS SEPARATION AGREEMENT (this “Agreement”) is between WisdomTree Asset
Management, Inc. (“WisdomTree”), a Delaware corporation with its principal
offices at 245 Park Avenue, 35th Floor, New York, NY 10167, and David Abner
(“Executive”).

WHEREAS, Executive is employed by WisdomTree pursuant to the terms of a letter
agreement between Executive and WisdomTree dated February 29, 2008 (the
“Employment Letter”) and an agreement dated as of July 25, 2016, as amended,
governing the terms and conditions of Executive’s temporary assignment to
London, U.K. to serve as Head of Europe for a term ending on July 31, 2019 (the
“Relocation Agreement”), which agreement amended the Employment Letter; and

WHEREAS, the parties hereto now mutually desire to provide for the termination
of Executive’s employment and certain other matters.

NOW, THEREFORE, in consideration of the mutual promises herein contained, the
parties hereto agree as follows:

1.    Termination of Employment. Executive’s employment by WisdomTree is
terminated effective as of July 31, 2019 (“Termination Date”).

2.    Prior Agreements. Unless specifically provided herein, the Employment
Letter and the Relocation Agreement are hereby superseded in their entirety by
the terms, conditions and agreements set forth in this Agreement; provided that
(a) the arbitration provisions set forth in Appendix A to the Relocation
Agreement shall govern the resolution of any disputes and claims between
Executive and WisdomTree arising under or relating to this Agreement; and
(b) Executive shall continue to be bound by the provisions of Paragraph 4 of the
Employment Letter, which are expressly incorporated herein and hereby confirmed
and ratified. For purposes of Paragraph 4 of the Employment Letter (as the same
is used and incorporated into this Agreement), all references therein to “the
Company, WTI and/or WTT” shall also include the WT Subs and the WT Advised
Issuers, as those terms are defined in Paragraph 5(a) below.

3.    Accrued Compensation.

(a)    WisdomTree shall pay to Executive all salary (at Executive’s last annual
base salary rate of $325,000) and unused vacation pay (if any) accrued through
the Termination Date less Executive’s customary payroll withholdings and
deductions. This payment shall be made by direct deposit to Executive’s account
as previously designated to WisdomTree and paid pursuant to WisdomTree’s normal
payroll practices by the second regularly scheduled payroll period after the
Termination Date.

(b)    Except as otherwise specifically set forth in this Agreement, no
additional benefits relating to Executive’s employment shall accrue to Executive
after the Termination Date, and subsequent to the Termination Date, Executive is
not entitled to, and shall not receive, any further employment-related
compensation or benefits from WisdomTree or any of its affiliates except for any
vested benefit arising under an employment benefit plan maintained by WisdomTree
or its parent company, WisdomTree Investments, Inc. (“WTI”).



--------------------------------------------------------------------------------

4.    Consideration. Provided Executive executes this Agreement within
twenty-one (21) days of receipt of this Agreement, does not revoke it as
provided in Paragraph 11(a), below, and complies with its terms:

(a)    Separation Payments. WisdomTree shall pay Executive $1,254,167 in the
aggregate (less applicable withholdings and deductions) in cash, which amount is
equal to (i) one year of Executive’s last annual base salary of $325,000, (ii) a
guaranteed minimum bonus of $500,000, (iii) a pro-rated portion of Executive’s
2019 discretionary bonus in the amount of $375,000 and (iv) two (2) months of
Executive’s last annual base salary equal to $54,167 as payment for Executive’s
unused sabbatical, as follows:

(i)    WisdomTree shall pay Executive $989,167 by direct deposit in one lump
sum, by the second regularly scheduled payroll period after the Effective Date
(as defined in Paragraph 11(a), below). Executive acknowledges and agrees that
if Executive owes WisdomTree any monies (other than any tax equalization
amounts, including those described in Paragraph 4(e)), Executive authorizes
WisdomTree to deduct any such amounts from the payment set forth in this
Paragraph 4(a)(i); and

(ii)    WisdomTree shall pay Executive $265,000 in substantially equal
installments in accordance with WisdomTree’s then effective payroll practices
over 12 months following Executive’s “separation from service” as defined in
Section 409A (“Section 409A”) of the Internal Revenue Code of 1986, as amended
(the “Code”). The determination of whether and when a separation from service
has occurred shall be made in accordance with the presumptions set forth in
Treasury Regulation Section 1.409A-1(h). Notwithstanding the foregoing, if at
the time of Executive’s separation from service within the meaning of
Section 409A, WisdomTree determines that Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, the first
installment payment due to Executive under this Paragraph 4(a)(ii) shall not be
paid until the date that is the earlier of (A) six months and one day after
Executive’s separation from service and (B) Executive’s death, and such first
installment shall include a catch-up payment covering amounts that would
otherwise have been paid during said six-month period or during the period up to
Executive’s death, as applicable, but for the application of this provision, and
the balance of the installments shall be payable in accordance with the original
payment schedule as provided in Paragraph VIII.D of the Relocation Agreement.
For the avoidance of doubt, if Executive commences new employment during the
period in which such installments are payable, WisdomTree shall continue to make
such payments, provided that Executive complies with the terms of this
Agreement, including Paragraph 4 of the Employment Letter.

(b)    Equity Awards.

(i)    An aggregate of 63,120 shares of restricted stock of WTI granted to
Executive pursuant to Restricted Stock Agreements dated as of August 1, 2016,
January 25, 2017, January 25, 2018 and January 25, 2019 that are currently
unvested and which would otherwise vest on or before July 31, 2020 had Executive
remained an employee of WisdomTree through such date, shall be modified to vest
in full on January 31, 2020 provided that Executive serves as a consultant to
WTI or its subsidiaries through such vesting date pursuant to that certain
Professional Services Agreement to be entered into between WTI and Executive
(the “PSA”). For the avoidance of doubt, none of such shares of restricted stock
shall vest before January 31, 2020.

(ii)    An aggregate of 37,735 shares of restricted stock of WTI granted to
Executive pursuant to Restricted Stock Agreements dated as of January 25, 2018
and January 25, 2019 that are currently unvested and which would otherwise vest
after July 31, 2020 had Executive remained an employee of WisdomTree through
such date, shall be modified to vest in full on July 31, 2020 provided that
Executive serves as a consultant to WTI or its subsidiaries through such vesting
date pursuant to the PSA.

 

2



--------------------------------------------------------------------------------

(iii)    Options to purchase an aggregate of 150,000 shares of common stock of
WTI granted to Executive pursuant to Stock Option Agreements dated as of
January 28, 2010, February 5, 2010 and January 27, 2011 that are currently
exercisable and which would otherwise remain exercisable for 90 days after the
Termination Date, shall be modified to remain exercisable until January 27,
2020.

(iv)    The 12,461 performance-based restricted stock units (“PRSUs”) of WTI
granted to Executive pursuant to the Performance-Based Restricted Stock Unit
Agreement dated as of January 25, 2019 (the “PRSU Agreement”) shall be governed
by the terms of such agreement. For purposes of clarity, none of the PRSUs shall
vest on the Termination Date based on the calculation set forth in
Section 3.11.3 of the PRSU Agreement but the PRSUs shall remain outstanding and
eligible to vest for 12 months following the Termination Date in accordance with
Section 3.11.3 of the PRSU Agreement.

(v)    The provisions of this Paragraph 4(b) shall be deemed to amend each of
the Stock Option Agreements and Restricted Stock Agreements referred to in
Paragraphs 4(b)(i)-(iii) herein.

(c)    Repatriation Assistance. If Executive relocates to the New York City
metropolitan area on or prior to September 30, 2020, WisdomTree shall provide
Executive up to $25,000 of repatriation assistance, which amount shall be
increased by the amount of any advance purchase, one-way premium coach-class
tickets for Executive’s immediate family (less applicable withholdings and
deductions). This amount is intended to be applied to the following areas:

 

  •  

airfares/ground transportation for Executive to move from London back to New
York;

 

  •  

labor costs associated with packing household goods for shipment to Executive’s
home location in New York;

 

  •  

shipment of necessary household goods from London and from storage in the U.S.
to Executive’s home location in New York;

 

  •  

any temporary housing accommodations prior to the move to Executive’s home
location in New York; and

 

  •  

broker’s fees and costs associated with finding a permanent residence in New
York, if needed.

The above expenses shall be paid either directly by WisdomTree to the vendors or
by Executive. To the extent that Executive pays any such expenses, WisdomTree
shall reimburse Executive for such expenses, upon Executive providing WisdomTree
with receipts or other reasonably acceptable documentation.

(d)    Tax Returns. WisdomTree shall secure and pay for the services of BDO, USA
LLP (“BDO”) to prepare Executive’s U.S. and U.K. income tax returns for the 2019
tax year and to provide assistance to Executive in making estimated tax payments
for the balance of the 2019 tax year.

(e)    Tax Equalization. In connection with the reconciliation of the difference
between Executive’s “actual” tax payments and “stay-at-home tax” for the 2017,
2018 and 2019 tax years during which Executive was on international assignment
for WisdomTree in the U.K., Executive acknowledges that in lieu of Executive
reimbursing tax equalization amounts owed to the Company as contemplated by
Paragraph V.B. of the Relocation Agreement, Executive’s U.S. income tax return
for the 2019 tax year instead will reflect taxable income to Executive (if so
advised by BDO) of (i) $271,975 for 2017 and $44,248 for 2018 as set forth on
the annual tax equalization summaries prepared by BDO for

 

3



--------------------------------------------------------------------------------

2017 and 2018, which Executive acknowledges were previously provided to
Executive and (ii) an amount to be determined by BDO for the period from
January 1, 2019 through July 31, 2019 and to be set forth on the 2019 annual tax
equalization summary to be prepared by BDO and provided to Executive.

(f)    Immigration Related Costs. WisdomTree shall pay or reimburse Executive
for the legal costs and filing/application fees associated with Executive
obtaining a non-work visa in the U.K. To the extent that Executive pays any such
fees, WisdomTree shall reimburse Executive for such fees upon Executive
providing WisdomTree with receipts or other reasonably acceptable documentation.
As of the date hereof, such non-work visa has been obtained and paid for by
WisdomTree.

(g)    Health Insurance. Executive shall remain eligible to participate in
WisdomTree’s group health plan coverage through the last day of the month in
which the Termination Date occurs. Thereafter, provided Executive timely elects
to continue health coverage for Executive and his eligible dependents under
WisdomTree’s group health plan in accordance with the Consolidated Omnibus
Budget Reconciliation Act (“COBRA”), WisdomTree shall cover COBRA costs for
Executive and his eligible dependents until the earlier of July 31, 2020 and the
date Executive becomes eligible for health insurance coverage through a new
employer. Thereafter, Executive shall be responsible for paying Executive’s own
COBRA costs if he elects to continue with COBRA coverage. Notwithstanding the
foregoing, if COBRA benefits are not available to Executive, WisdomTree shall
pay for private health insurance benefits for Executive and his qualified
dependents substantially and materially similar to those currently provided to
Executive and his qualified dependents until the earlier of July 31, 2020 and
the date Executive becomes eligible for health insurance coverage through a new
employer.

5.    Representations and Agreements. The parties (as applicable) represent and
agree that:

(a)    Executive and WisdomTree will not take any action or make or cause to be
made any statement or comment or communicate any information (whether oral or
written) that directly or indirectly disparages or reflects negatively on the
other and, as to WisdomTree, on WTI, any direct or indirect subsidiary of WTI
(each a “WT Sub” and collectively, the “WT Subs”), any investment company to
which WisdomTree, WTI or any WT Sub serves or has served as investment advisor
(each a “WT Advised Issuer” and collectively the “WT Advised Issuers”),
including without limitation exchange-traded products offered by the WisdomTree
Trust, WisdomTree Issuer PLC and Boost Issuer PLC, or any of their respective
affiliates, or the respective directors, officers, employees, or businesses of
each such entity, except (a) if testifying truthfully under oath pursuant to a
court order or subpoena; or (b) in otherwise responding to or providing
disclosures required by law. Notwithstanding the foregoing, should Executive
fail to abide by the non-disparagement restrictions set forth in this Paragraph
5(a), in addition to the remedies set forth in Paragraph 7 below, WisdomTree, in
its sole discretion, may make such public statements as it deems necessary or
desirable to clarify or correct any statements or communications made by
Executive;

(b)    Executive has not and will not remove any records or documents pertaining
to WisdomTree, WTI, any WT Sub, WT Advised Issuer or any of its affiliates from
the offices of WisdomTree, WTI, any WT Sub, WT Advised Issuer or any of its
affiliates (collectively, “WisdomTree’s offices”) other than documents
pertaining to Executive’s employment relationship with WisdomTree, except with
the express written permission of the Chief Executive Officer of WisdomTree, and
Executive will surrender all company materials, whether original, hard-copy or
electronic, whether duplicated or otherwise excerpted, regardless of whether
made by Executive or others, which Executive has kept at a place other than
WisdomTree’s offices;

(c)    Executive has returned to WisdomTree all property of WisdomTree, WTI, any
WT Sub, WT Advised Issuer and any of its affiliates in Executive’s possession,
including, but not limited to, any company-issued mobile phone(s), tablet(s)
and/or laptop computer(s) and charger(s), and office identification and security
card(s);

 

4



--------------------------------------------------------------------------------

(d)    Executive no longer has any authority to act on behalf of WisdomTree,
WTI, any WT Sub or WT Advised Issuer in any manner whatsoever, except as
expressly authorized by an executive officer of WisdomTree or pursuant to the
PSA;

(e)    Executive has provided to WisdomTree’s Human Resources Department all
usernames and passwords for all web portals to which Executive has obtained
access on behalf of WisdomTree, WTI, any WT Sub or WT Advised Issuer, and
Executive shall no longer attempt to obtain access to such portals;

(f)    WisdomTree Europe Ltd. (“WTE”), a wholly-owned subsidiary of WTI,
currently leases an apartment for Executive, which lease expires on June 30,
2020 (the “London Lease”). Executive shall use best efforts to replace WTE with
Executive as the lessee on the London Lease. Executive shall be solely
responsible for all costs and expenses and assume all responsibilities of WTE
under the London Lease as of the Termination Date and shall indemnify WTE for
all costs and liabilities associated with such lease after the Termination Date;
and

(g)    Executive shall resign as an officer and director of each WT Sub, WT
Advised Issuer and any of its affiliates for which Executive serves in such
capacities effective as of the Termination Date.

6.    Release and Covenant Not to Sue.

(a)    For and in consideration of the agreement by WisdomTree to provide
Executive with the sums and benefits set forth in Paragraph 4, above, and for
other good and valuable consideration, Executive, on behalf of Executive and
Executive’s heirs, representatives, executors, administrators, successors,
assigns and attorneys, hereby releases and discharges WisdomTree, WTI, WT Subs
and WT Advised Issuers, and all of their respective subsidiaries, divisions and
affiliated or related companies (collectively, the “Primary Releasees”), and all
of the respective current and former directors, officers, stockholders,
successors, assigns, agents, representatives and employees of each, and their
members, trustees and attorneys (collectively, the “Secondary Releasees,” and,
together with the Primary Releasees, the “Releasees”), of and from (i) any and
all claims Executive ever had, now has, or may have in the future against one or
more of the Primary Releasees regarding any cause, matter or thing arising on or
before the Effective Date, and (ii) of and from any and all claims Executive
ever had, now has or may have in the future against one or more of the Secondary
Releasees regarding any cause, matter or thing arising on or before the
Effective Date (but, with respect to this clause (ii), only to the extent that
the cause, matter or thing relates to Executive’s employment by WisdomTree),
including, without limitation, all claims regarding Executive’s employment by
and/or the termination of Executive’s employment with WisdomTree, any claim for
equitable relief or recovery of monies or damages, claims of breach of contract,
wrongful termination, unjust dismissal, defamation, libel or slander, or under
any federal, state or local law dealing with discrimination based on age, race,
sex, national origin, handicap, religion, disability or sexual preference, any
tort, any claim for wages, any claim for breach of a fair employment practice
law, including, but not limited to, Title VII of the Civil Rights Act of 1964,
the Older Workers Benefit Protection Act, the Civil Rights Act of 1991, the
Employee Retirement Income Security Act of 1974, the Americans with Disabilities
Act, the Family and Medical Leave Act, the New York State Human Rights Law, the
New York City Humans Rights Law, the New York Labor Law, workers compensation
laws and any violation of any other local, state or federal law, ordinance or
regulation, the common law and any other purported restriction on an employer’s
right to terminate the employment of employees. It is the understanding and
agreement of the parties that the release provided by this Paragraph 6(a) shall
be a general release in all respects, except as to the limited release of the
Secondary Releases as provided in subparagraph 6(a)(ii), above. Notwithstanding
the foregoing, the aforesaid release does not extend to: (a) those rights and
claims that cannot be waived as a matter of law; (b) Executive’s rights under
this Agreement, including his right to claim entitlement to the payments and
other benefits as set forth in this Agreement; or (c) Executive’s right to
indemnification protections as an

 

5



--------------------------------------------------------------------------------

officer of WTI and/or any of the Releasees as arising under contract, statute,
regulation, certificates of incorporation or comparable documents of formation,
or by-laws or comparable documents of organization.

(b)    Executive specifically releases all claims under the Age Discrimination
in Employment Act of 1967, as amended (“ADEA”), relating to Executive’s
employment by WisdomTree and its termination.

(c)    Pursuant to and as a part of Executive’s complete, total release and
discharge of the Primary Releasees as set forth above, and as part of
Executive’s limited release and discharge of the Secondary Releasees as set
forth above, Executive expressly agrees, to the fullest extent permitted by law,
not to sue, file a charge, claim, complaint, grievance or demand for arbitration
in any forum, or (except as set forth in this Paragraph 6 and in Paragraph 9
below or as necessary to enforce this Agreement, to obtain benefits described in
or granted under this Agreement, or to seek a determination of the validity of
the waiver of Executive’s rights under the ADEA) assist or otherwise participate
willingly or voluntarily in any claim, arbitration, suit, action, charge,
complaint, investigation or other proceeding of any kind which relates to
(i) any cause, matter or thing that involves the Primary Releasees and that
occurred on or before the Effective Date and (ii) any cause, matter or thing
that involves the Secondary Releasees and relates to Executive’s employment by
WisdomTree and that occurred on or before the Effective Date. Executive
represents that Executive has not filed or initiated any such proceedings
against any of the Releasees as of the Effective Date. Nothing in this Agreement
shall be interpreted or applied to prohibit Executive from making any good faith
report to any governmental agency or other governmental entity concerning any
acts or omissions that Executive may believe constitute a possible violation of
federal or state law or making other disclosures that are protected under the
whistleblower provisions of applicable federal or state law or regulation.
Nothing in this Agreement shall be construed to prohibit Executive from filing a
charge with or participating in any investigation or proceeding conducted by the
Equal Employment Opportunity Commission (“EEOC”) or a comparable state or local
agency. In addition, for the avoidance of doubt, pursuant to the federal Defend
Trade Secrets Act of 2016, Executive shall not be held criminally or civilly
liable under any federal or state trade secret law or under this Agreement, the
Employment Letter or the Relocation Agreement for the disclosure of a trade
secret that (a) is made (i) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (b) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Notwithstanding the
foregoing, Executive agrees to waive Executive’s right to recover monetary
damages in any charge, complaint, or lawsuit filed by Executive or by anyone
else on Executive’s behalf with the EEOC or a comparable state or local agency.
For the avoidance of doubt, this Agreement does not limit Executive’s right to
receive an award for information provided to any government agency or entity
other than the EEOC or a comparable state or local agency. Except as otherwise
provided in this Paragraph 6, Executive will not voluntarily participate in any
judicial proceeding of any nature or description against any of the Releasees
that in any way involves a claim that is released by Executive in this
Agreement. By way of clarification, nothing in the foregoing release (or in any
other provision of this Agreement) shall prohibit, limit or restrict Executive
from asserting a claim arising under the PSA.

(d)    Executive acknowledges that he fully understands and agrees that the
foregoing release shall operate as a complete defense to any claim or
entitlement which hereafter may be asserted by Executive against any and all of
the Releasees for or on account of any matter or thing whatsoever arising out of
or in any way based upon the circumstances, facts and events relating to
Executive’s employment by and separation from employment with WisdomTree, or to
any claim made by Executive against any of the Releasees arising from such
circumstances, facts and events.

(e)    (i) Executive is specifically agreeing to the terms of the release set
forth above because WisdomTree has agreed to pay Executive money and to provide
other benefits to which Executive was not otherwise entitled under WisdomTree’s
policies or the law and has provided such other

 

6



--------------------------------------------------------------------------------

good and valuable consideration as specified herein. WisdomTree has agreed to
provide this consideration because of Executive’s agreement to accept it in full
settlement of all possible claims Executive might have or ever had against the
Primary Releasees (and all claims against the Secondary Releasees that Executive
has released as provided above), and because of Executive’s execution of the
Agreement.

7.    Breach of This Agreement. Executive recognizes and agrees that Executive’s
representations and obligations under this Agreement and Executive’s complete,
total release and discharge of the Primary Releasees and limited release and
discharge of the Secondary Releasees as set forth in Paragraph 6 above are an
indispensable part of WisdomTree’s agreement to provide the consideration set
forth in Paragraph 4 above, and it is understood and agreed that Executive’s
failure to comply with the terms and conditions set forth in this Agreement
would, to the fullest extent permitted by law, constitute a breach of this
Agreement. In the event Executive breaches the material terms of this Agreement
and fails to cure any such breach (to the extent curable) within ten (10) days
of his receipt of written notice thereof from WisdomTree, or contests the
enforceability of this Agreement, Executive agrees that WisdomTree, in addition
to any other rights, defenses or remedies which it may have in such
circumstances, may discontinue any further consideration payments, including
continued vesting of equity awards. The remedies set forth in this Paragraph 7
shall not apply to any challenge to the validity of the waiver and release of
Executive’s rights under the ADEA. In the event Executive challenges the
validity of the waiver and release of Executive’s rights under the ADEA, then
WisdomTree’s right to attorneys’ fees and costs shall be governed by the
provisions of the ADEA, provided that the same shall not affect or impair any of
Executive’s obligations under this Agreement, including without limitation, his
release of non-ADEA claims in Paragraph 6 hereof. The parties further agree that
nothing herein shall preclude WisdomTree or Executive (as the case may be) from
recovering attorneys’ fees, costs or any other remedies specifically authorized
under applicable law.

8.    Cooperation. Executive agrees to reasonably cooperate with WisdomTree and
any of the other Releasees in their defense of or other participation in any
administrative, judicial or other proceeding arising from any charge, complaint,
grievance, claim, lawsuit, arbitration, investigation or action which has been
or may be filed or commenced in which WisdomTree or any of the other Releasees
is a party and wherein Executive has knowledge of the underlying facts as a
result of Executive’s employment with WisdomTree. WisdomTree shall reimburse
Executive for reasonable, pre-approved travel (and if applicable, lodging)
expenses incurred in connection with Executive’s compliance with this Paragraph
8. Executive agrees that Executive will not encourage or cooperate or otherwise
participate or confer with any current or former employee of WisdomTree or any
of the other Releasees, individually or collectively, or any potential
plaintiff, to commence any legal action or make any claim against WisdomTree or
the other Releasees with respect to such person’s employment with same;
provided, however, that nothing in this Agreement shall prohibit Executive from
cooperating with the EEOC or a comparable state or local agency if required by
law.

9.    Confidentiality. Executive agrees to keep the terms and existence of this
Agreement confidential and not to disclose its terms or existence to third
parties except for Executive’s spouse, his immediate family members, and his
financial, tax and legal advisors or if required to divulge such confidential
information by law or pursuant to subpoena, court order or other compulsory
process, or unless WisdomTree has made such terms publicly available in a filing
with the Securities and Exchange Commission. Executive expressly acknowledges
and agrees that Executive’s compliance with this Paragraph 9 is a material term
of this Agreement.

10.    Code Section 409A.

(a)    All in-kind benefits provided and expenses eligible for reimbursement
under this Agreement shall be provided by WisdomTree or incurred by Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no

 

7



--------------------------------------------------------------------------------

event shall any reimbursement be paid after the last day of the taxable year
following the taxable year in which the expense was incurred. The amount of
in-kind benefits provided or reimbursable expenses incurred in one taxable year
shall not affect the in-kind benefits to be provided or the expenses eligible
for reimbursement in any other taxable year (except for any lifetime or other
aggregate limitation applicable to medical expenses). Such right to
reimbursement or in-kind benefits is not subject to liquidation or exchange for
another benefit.

(b)    The parties intend that this Agreement will be administered in compliance
with Section 409A. To the extent that any provision of this Agreement is
ambiguous as to its exemption from or compliance with Section 409A, the
provision shall be read in such a manner so that all payments hereunder are
exempt from, or comply with, Section 409A. Each payment pursuant to this
Agreement is intended to constitute a separate payment for purposes of Treasury
Regulation Section 1.409A-2(b)(2). This Agreement may be amended, as reasonably
requested by either party, and as may be necessary to fully comply with
Section 409A and all related rules and regulations in order to preserve the
payments and benefits provided hereunder without additional cost to either
party.

(c)    WisdomTree makes no representation or warranty and shall have no
liability to Executive or any other person if any provision of this Agreement is
determined to constitute deferred compensation subject to Section 409A but does
not satisfy an exemption from, or the conditions of, Section 409A.

11.    Miscellaneous.

(a)    Executive acknowledges and warrants that Executive has had the
opportunity to consider for twenty-one (21) days the terms and provisions of
this Agreement. Executive shall have the right to revoke this Agreement during
the period of seven (7) days following Executive’s execution of this Agreement,
by giving written notice of such revocation to WisdomTree. This Agreement shall
not become effective until the eighth day following Executive’s execution of it,
provided Executive does not revoke the Agreement during that time (the
“Effective Date”). For the avoidance of any doubt, if Executive does not timely
execute this Agreement by August 30, 2019, the terms of this Agreement will be
null and void ab initio, WisdomTree shall have no further obligations to
Executive pursuant to this Agreement, and July 31, 2019 shall be the Termination
Date.

(b)    This Agreement states the entire agreement between the parties regarding
Executive’s termination of employment and supersedes any and all prior oral or
written agreements or understanding between the parties regarding the subject
matter hereof, including the Employment Letter and the Relocation Agreement, but
with the exception of (i) the arbitration provisions set forth in Appendix A to
the Relocation Agreement and (ii) the provisions of Paragraph 4 of the
Employment Letter, each of which shall remain in full force and effect according
to their terms and are hereby confirmed and ratified. No party to this Agreement
has relied on any representations in entering into this Agreement other than as
set forth herein. Executive acknowledges and agrees that if Executive does not
timely accept and execute the Agreement as set forth herein without revocation,
the Agreement (including any and all obligations of WisdomTree to provide the
consideration set forth above) shall be deemed null and void ab initio.

(c)    The waiver by any party of a breach of any provision hereof shall not
operate or be construed as a waiver of any other breach of any party. No
amendment or modification of this Agreement shall be valid or binding upon the
parties unless in writing and signed by both parties.

(d)    If any provision of this Agreement is held invalid and unenforceable by a
court or arbitrator of competent jurisdiction, the remainder of this Agreement
will remain in full force and effect according to its terms. If any provision is
held invalid or unenforceable with respect to particular circumstances, it will
remain in full force and effect in all other circumstances. If any one or more

 

8



--------------------------------------------------------------------------------

provisions in the Agreement is held to be excessively broad as to duration,
scope, activity or subject, the court or arbitrator may limit and reduce any
such provisions so as to render them enforceable to the maximum extent
compatible with applicable law.

(e)    The terms of this Agreement and all rights and obligations of the parties
hereunder, and the enforcement of the Agreement, will be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. The parties expressly agree that the sole and
exclusive venue for resolution of disputes between them arising out of this
Agreement or its performance shall be in New York County. The arbitration
provisions set forth in Appendix A to the Relocation Agreement shall govern any
arbitration proceeding between Executive and WisdomTree arising under this
Agreement.

(f)    Nothing herein shall be deemed to constitute an admission of wrongdoing
by WisdomTree or the other Releasees. Neither this Agreement nor any of its
terms shall be used as an admission or introduced as evidence as to any issue of
law or fact in any proceeding, suit or action, other than an action to construe
or enforce this Agreement, or for the breach or alleged breach thereof.

(g)    Executive acknowledges that Executive has read this Agreement in its
entirety, fully understands its meaning and is executing this Agreement
voluntarily and of Executive’s own free will with full knowledge of its
significance. Executive acknowledges and warrants that Executive has had ample
opportunity to consider the terms and provisions of the Agreement and that
WisdomTree advised Executive to consult with an attorney prior to executing this
Agreement.

(h)    All notices under this Agreement shall be in writing and shall be
delivered (i) personally, (ii) by certified or registered mail, (iii) by a
nationally recognized overnight courier (for example and not by way of
limitation: Federal Express, United Parcel Service), or (iv) by email (with
confirmation of transmission), in each case addressed to the party to receive
the same at its address identified below its signature on the signature page
hereto, or such other address as the party to receive the same shall have
specified by written notice to the other party given in the manner provided for
in this Paragraph 11(h). All such notices so addressed shall be deemed given
(i) when delivered, if delivered personally to the intended recipient or if sent
by e-mail and a confirmation of receipt is obtained, (ii) one business day after
sending, if sent by a nationally recognized courier service with signature
required for delivery, or (iii) three (3) business days after being mailed, if
sent by certified or registered mail, postage prepaid, return receipt requested.

 

9



--------------------------------------------------------------------------------

IN WITNESS THEREOF, the parties hereto have duly executed this Agreement as of
the dates set forth below. For purposes of referring to the date of this
Agreement, the date this Agreement is countersigned by WisdomTree shall be the
date of this Agreement, although the Effective Date shall be as provided in
Paragraph 11(a), above.

WISDOMTREE ASSET MANAGEMENT, INC.

 

By:  

/s/ Peter M. Ziemba

  Peter M. Ziemba  

Executive Vice President and

Chief Administrative Officer

Date of Execution by WisdomTree: August 27, 2019

Notice Address:

245 Park Avenue, 35th Floor

New York, NY 10167

Attention: Legal Department

E-mail: legalnotice@wisdomtree.com

Acknowledged and Agreed by Executive:

 

/s/ David Abner

David Abner

Date of Execution by Executive: August 27, 2019

 

10